Citation Nr: 0722845	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  06-14 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1.  Entitlement to a higher initial evaluation for right 
wrist trauma, currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable initial evaluation for right 
hand trauma, to include right little finger laceration.

3.  Entitlement to a compensable initial evaluation for left 
ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1999 until 
September 2003.  

This appeal arises from an August 2004 rating decision by the 
Manila, Philippines Regional Office (RO) of the Department of 
Veterans Affairs.  Subsequently, the case was transferred to 
the Los Angeles, California RO.  In July 2006, the 
undersigned Veterans Law Judge conducted a hearing regarding 
the issues on appeal.  


FINDINGS OF FACT

1.  At the July 2006 hearing, prior to the promulgation of a 
decision in the appeal, the veteran requested a withdrawal of 
his appeal for entitlement to a higher initial evaluation for 
right wrist trauma and to a compensable initial evaluation 
for left ear hearing loss.
 
2.  The veteran's right hand trauma, to include right little 
finger laceration, is manifested by symptoms of not more than 
favorable ankylosis of the proximal interphalangeal and 
distal interphalangeal joints

3.  The scar of the right little finger is not poorly 
nourished, does not cause limitation of function of an 
affected part, does not involve an area of 144 square inches 
(929 sq. cm.), is not unstable, and is not painful on 
examination.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal for 
entitlement to a higher initial evaluation for right wrist 
trauma and to a compensable initial evaluation for left ear 
hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 20.202, 20.204 (2006).

2.  The schedular criteria for a compensable evaluation for 
right hand trauma, to include right little finger laceration, 
have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. §  4.7; 4.40; 4.45; 4.71a, Diagnostic Codes 
(DC) 5227, 5230; 4.118, DC 7801-7804 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Appeal 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn on record at a hearing or in writing at any time 
before the Board promulgates a decision.  Withdrawal may be 
made by the appellant or by his authorized representative.  
38 C.F.R. §§ 20.202, 20.204.  At the July 2006 hearing, the 
veteran withdrew, on the record, his appeal for entitlement 
to a higher initial evaluation for right wrist trauma and to 
a compensable initial evaluation for left ear hearing, and 
therefore, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review these issues, and they are 
dismissed.

II.  Initial Rating

Disability evaluations are determined by application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on average impairment of earning capacity resulting from a 
service connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The veteran's right little finger disability is currently 
rated as noncompensable under 38 C.F.R. § 4.71a, DC 5227, 
which provides for a noncompensable rating for  unfavorable 
or favorable ankylosis of the ring or little finger.

In May 2004, the veteran underwent a VA examination.  The 
examiner noted that the veteran is right hand dominant and 
that he cut his right little finger during military service.  
The veteran noted problems with dexterity and pain and added 
that he is unable to bend the right little finger.  The 
examination revealed a 3 centimeter, nondisfiguring scar on 
the volar aspect of the finger.  The scar was soft, elevated, 
and nontender and described as hypopigmented and linear, less 
than 6 square inches.  There was no evidence of 
hyperpigmentation or functional limitation, inflexibility, or 
limitation of motion.  There was no evidence of keloid 
formation, skin breakdown, burn scar, or abnormal texture.  

Examination of the right little finger revealed no evidence 
of heat, redness, swelling, effusion, drainage, instability, 
or weakness.  Grip strength of the right hand was noted as 
4/5.  Range of motion was limited in the proximal 
interphalangeal and distal interphalangeal joints.  Active 
flexion of the two joints was limited, but passive range of 
motion was intact.  Active metacarpophalangeal joint flexion 
was 90 degrees without pain.  The proximal interphalangeal 
joint range of motion was noted as zero degrees of active 
flexion with pain, 90 degrees of passive flexion without 
pain, -10 degrees of extension ankylosis, and 10 degrees of 
active hyperextension.  In the distal interphalangeal joint, 
there was evidence of favorable flexion ankylosis at 10 
degrees.  The distal interphalangeal joint range of motion 
was zero degrees of active flexion with pain and 90 degrees 
of passive flexion without pain.  The examiner commented that 
the range of motion was limited by pain but not additionally 
limited by fatigue, weakness, lack of endurance, or 
incoordination.  The radiology report noted periarticular 
osteopenia but no fracture or dislocation.

While the May 2004 VA examination clearly revealed that there 
was favorable ankylosis of both the proximal interphalangeal 
and distal interphalangeal joints, the Board concludes that 
such a finding does not warrant a compensable rating.  As 
noted above, DC 5227 specifically provides that unfavorable 
or unfavorable ankylosis of the little finger is to be rated 
as noncompensable.  

The Board further observes that any limitation of motion of 
the little finger also warrants a noncompensable rating.  38 
C.F.R. § 4.71a, DC 5230.  Therefore, although the Board has 
additionally considered whether the veteran's pain on motion 
of the right little finger would entitle the veteran to a 
higher rating due to  limitation of function pursuant to 
DeLuca v. Brown, 8 Vet. App. 202 (1995), the Board finds that 
a higher rating based on pain is not warranted.  See also 38 
C.F.R.  § 4.40, 4.45.  

The Board notes that the veteran also has a scar associated 
with the laceration.  Scars, other than head, face, or neck, 
that are deep or that cause limited motion, warrant a 10 
percent evaluation where the area or areas exceeds 6 square 
inches (39 sq. cm.), and higher evaluations for scars that 
affect a greater area.  38 C.F.R. § 4.118, DC 7801.  A deep 
scar is one associated with underlying soft tissue damage.  
Id. at Note 2.  Scars, other than head, face, or neck, that 
are superficial and that do not cause limited motion, warrant 
a 10 percent evaluation where the area or areas affected are 
144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 
4.118, DC 7802.  A superficial scar is one not associated 
with underlying soft tissue damage.  Id. at Note 2.  Under 
the amended DC 7803, superficial, unstable, scars warrant a 
10 percent evaluation.  An unstable scar is one where, for 
any reason, there is frequent loss of covering of skin over 
the scar.  38 C.F.R. § 4.118, DC 7803, Note 1.  Under DC 
7804, scars that are superficial and painful on examination 
may be assigned a 10 percent evaluation.  Other scars may be 
rated on limitation of function of the affected part.  38 
C.F.R. § 4.118, DC 7805.

The Board finds that the veteran does not warrant a rating 
under any of the diagnostic criteria pertaining to scars.  
Although, during the July 2006 hearing, the veteran 
complained that the scar area was numb and painful, the May 
2004 examination revealed that the scar was nontender.  
Additionally, the scar area measures only 3 centimeters and 
was noted as stable.  

Accordingly, the Board finds that the preponderance of the 
evidence is against a compensable rating for right hand 
trauma, to include right little finger laceration.  Although 
the veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where the preponderance of the 
evidence is against the veteran's claim.  38 U.S.C.A. § 
5107(b); Gilbert, supra. 

III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).   

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in his possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  

The veteran's appeal originates from an August 2004 rating 
decision.  The Board acknowledges that section 5103 notice 
was sent to the veteran in October 2003 addressing the 
underlying service connection claim.  The veteran has the 
right to content-complying notice and proper subsequent VA 
process, which he has received in this case.    

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the  
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  Additionally, the 
March 2006 Statement of the Case (SOC) contained the text of 
38 C.F.R. § 3.159 and the rating criteria for the applicable 
diagnostic codes.  There is no indication that any aspect of 
the duty to notify compliant language that may have been 
issued post-adjudicatory has prevented the veteran from 
providing evidence necessary to substantiate his claim and/or 
affected the essential fairness of the adjudication of the 
claim.  The Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006).  In 
June 2006, the veteran was also advised of potential 
disability ratings and an effective date for any award as 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  As such, VA fulfilled its notification duties.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development and there is no 
indication of any other pertinent evidence which is not 
currently part of the claim's file.  Hence, VA has fulfilled 
its duty to assist the veteran in the development of his 
claim.   

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.




ORDER

The claim of entitlement to a higher initial evaluation for 
right wrist trauma, currently evaluated as 10 percent 
disabling, is dismissed.

Entitlement to a compensable initial evaluation for right 
hand trauma, to include right little finger laceration, is 
denied.

The claim of entitlement to a compensable initial evaluation 
for left ear hearing loss is dismissed.


____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


